DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/08/2022 has been entered.
Claims 1-30 are pending. 
Claim 1-30 are rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,304,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,304,086 and is therefore an obvious variant thereof.

Claims 1 and 16  of the instant application is directed to  A method of wireless communication comprising: mapping, by a first user equipment (UE), a first plurality of quality of service flows (QoS flows) to a first data radio bearer (DRB) between the first UE and a second UE; determining, by the first UE, a channel access priority class (CAPC) for the first DRB for transmitting a first data packet based on a rule applied to the first plurality of QoS flows mapped to the first DRB; and transmitting, by the first UE to the second UE, the first data packet with the determined CAPC.
Claims 1 and 16 of the U.S. Patent No. 11,304,086  is directed to A method of wireless communication comprising: receiving, by a first wireless communications device from a second wireless communications device, a plurality of data packets comprising a corresponding plurality of quality of service flows (QoS flows), each the plurality of QoS flows being mapped to a common data radio bearer (DRB); implementing, by the first wireless communications device, a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule from the second wireless communications device applied to the plurality of QoS flows mapped to the common DRB; and transmitting, by the first wireless communications device to the second wireless communications device, the response data packet with the implemented CAPC.
Claims 1 and 16 of the present application merely broaden the scope of independent claims 1 and 16 of the U.S. Patent No. 11,304,086 by eliminating receiving, by a first wireless communications device from a second wireless communications device, a plurality of data packets comprising a corresponding plurality of quality of service flows (QoS flows).
Dependent claims 2-15 and 17-30 of instant applications are rejected for the same reasoning as the independent claim 1. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozturk et al. (US Publication 2021/0058819) discloses Wireless communication devices, systems, and methods related to mechanisms to aid a user equipment in determining the channel access priority (CAPC) to use for a data radio bearer (DRB) on the response link, such as uplink (UL), that includes multiple quality of service (QoS) flows for an UL transmission (such as for a configured grant UL transmission). The UE may receive a plurality of QoS flows in a common DRB from a base station. The UE may apply a rule to select a CAPC to apply for all QoS flows in the common DRB on an UL transmission. This rule may alternatively include the base station making the selection of the CAPC to apply and informing the UE of the selected CAPC for implementation. The UE may then apply the selected CAPC to the UL transmission.
Agiwal et al. (US Publication 2022/0272758) discloses or data radio bearers (DRBs), the gNB selects the CAPC by taking into account the 5QIs of all the QoS flows multiplexed in this DRB while considering fairness between different traffic types and transmissions. For signaling radio bearer 0 (SRB0), SRB1, and SRB3, the CAPC is always the highest priority.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472